 



Exhibit 10.3

CSS INDUSTRIES, INC.
FY2008 Management Incentive Program Criteria

BOC Design Group

These FY2008 Management Incentive Program Criteria has been approved by the
Human Resources Committee (the “Committee”) of the Board of Directors of CSS
Industries, Inc. (“CSS”) in connection with the CSS Industries, Inc. Management
Incentive Program (the “Program”). All defined terms used herein and not
otherwise defined shall have the respective meanings set forth in the Program.
These FY2008 Management Incentive Program Criteria are not intended in any way
to alter, modify or supercede the terms of the Program, and reference should be
made to such Program for a full description of the terms of the Program.

For CSS’ fiscal year ending March 31, 2008, these FY2008 Management Incentive
Program Criteria shall apply solely to eligible Participants who are employed by
CSS’ BOC Design Group, which is comprised of Berwick Offray LLC (including its
subsidiary Lion Ribbon Company, Inc.) and Cleo Inc (collectively, the
“Company”).

Notwithstanding any provision in this document or otherwise to the contrary, the
Committee, in its sole discretion, reserves the right (a) to determine the
eligibility requirements for participation in the Program; (b) to determine
whether an employee satisfies the eligibility requirements for participation in
the Program; (c) to award an Award, if any, to a Participant under the Program;
(d) to deny payment of an Award to a Participant otherwise eligible under the
terms of the Program or this document; (e) to make an Award, if any, to a
Participant in a greater or lesser amount than provided for in the Program or
this document; and/or (f) to make an Award, if any, in a manner or on a schedule
other than as provided for in the Program or this document.

Participants

The Company’s employees eligible to be Participants under the Program are
limited to the Company’s full-time employees having one or more of the job
titles listed on Exhibit “A” attached hereto, which list may be modified from
time to time, and at any time, at the sole discretion of the Committee upon the
recommendation by the Company’s President. Notwithstanding any provision in this
document or otherwise to the contrary, the Committee, in its sole discretion,
reserves the right to change or modify the eligibility requirements for
participation in the Program at any time and from time to time, and to determine
whether an employee satisfies the eligibility requirements for participation in
the Program. Any new or existing Company employee who becomes eligible for the
first time to participate in the Program may, at the Company President’s sole
discretion, be eligible to receive a bonus payment, if any, prorated for the
months he or she is eligible to receive an Award under the Program; provided,
however, that Committee approval shall be required for any Award under the
Program to any newly eligible Company employee who is an executive officer of
CSS or who has an annual base salary in excess of $175,000.

Participant Performance Criteria

For the Company’s fiscal year ending March 31, 2008, each Participant is
eligible to receive an Award calculated using a base amount equal to such
Participant’s Target Index Amount (as such term is defined below). Unless
otherwise determined by the Committee, in its sole discretion, the Award is
divided into two parts: (a) a part entirely contingent upon the achievement by
the Company of at least a minimum level of NOI (as such term is defined below),
as determined by the Committee in its sole discretion, and (b) a part entirely
contingent upon the achievement by CSS of at least a minimum level of earnings
per

 

 

1



--------------------------------------------------------------------------------



 



share (“EPS”) of CSS’ common stock, as determined by the Committee in its sole
discretion. If a minimum level for a part is not achieved, no Award for that
part will be paid. For purposes of the Program, “NOI” is defined as the
Company’s operating income for the Company’s fiscal year ending March 31, 2008,
less a capital charge of 10% of the Company’s average total assets and certain
other liabilities. Unless otherwise set forth herein or determined by the
Committee, in its sole discretion, a Participant’s potential Award under the
Program is allocated based upon the following three components, with the
following respective percentages:

         
Company Component — Company NOI Component
    40 %
Company Component — Company Individual Objective Component
    40 %
CSS Component — Earnings Per Share
    20 %

Target Index Amount

The “Target Index Amount” for each Participant is determined by multiplying
(i) the Participant’s guideline percentage (based upon the Participant’s
position and determined at the sole discretion of the Committee or, if not
specifically determined by the Committee, at the sole discretion of the
Company’s President) by (ii) the Participant’s base salary effective as of the
later of April 1, 2007 or the date upon which such Participant becomes eligible
to participate in the Program, as determined at the sole discretion of the
Committee or, if not specifically determined by the Committee, at the sole
discretion of the Company’s President.

Example: a Participant has a base salary of $40,000 effective as of April 1,
2007 and has a guideline percentage of 15%.

                          Guideline       Base Salary       Target Index
Percentage   *   as of 4/1/07   =   Amount
15%
  *   $ 40,000     =   $ 6,000  

A Participant who changes job positions during the Fiscal Year (i.e., moves to a
higher or lower job level that is an eligible position under the Program) will
be eligible to receive an Award that is based upon the employee’s annual salary
and level in effect as of April 1, 2007, plus or minus any pro rata adjustment
that is effective with the change in position.

Each Participant’s Target Index Amount is not a guarantee that the applicable
Participant will receive such Target Index Amount, or any Award. If awarded, the
amount of any Award is subject to adjustment from the Target Index Amount based
upon, among other factors, the actual financial results of CSS and the Company,
and the level of achievement of a Participant’s individual objectives. For
example, if a Participant’s performance is unsatisfactory, but either CSS or the
Company has favorable fiscal year financial results, then the Committee may
determine, in its sole discretion, not to pay any Award to the unsatisfactory
performer.

Allocation of Target Index Amount

In determining the amount of the Award, the Target Index Amount is allocated as
follows: (a) 80% (the “Company Component”) is entirely contingent upon the
achievement by the Company of at least a minimum level of NOI, as determined by
the Committee in its sole discretion, and (b) 20% (the “CSS Component”) is
entirely contingent upon the achievement by CSS of at least a minimum level of
EPS, as determined by the Committee in its sole discretion. If a minimum level
for a part is not achieved, no portion of the Target Index Amount allocated to
that part will be paid.

2

 

 

2



--------------------------------------------------------------------------------



 



Company Component

If the Company achieves at least a minimum level of NOI, as determined by the
Committee in its sole discretion, then the Participant is eligible to receive
the Company Component. The Company Component consists of (i) a portion based
upon the actual NOI compared to targeted NOI (the “Company NOI Component”) and
(ii) a portion based upon the applicable Participant’s achievement of his or her
performance goals (the “Company Individual Objective Component”). The amount, if
any, attributable to the Company Component will be adjusted based upon the
Company’s actual NOI compared to targeted NOI.

If the Company achieves at least 95% of its NOI budget goal, then one-half of
the Company Component will be based upon the Company NOI Component and one-half
of the Company Component will be based upon the Company Individual Objective
Component.

If the Company achieves less than 95% of its NOI budget goal but at least the
minimum level of NOI, then the Company Component will be allocated as follows;
provided, however, that the allocation of the Company Component for the
Company’s President shall remain at one-half Company NOI Component and one-half
Company Individual Objective Component:

                      Company     Company Individual   Achievement of NOI Goal  
NOI Component     Objective Component  
At least 85% of NOI budget goal, but less than 95% of NOI budget goal
    40 %     60 %
At least minimum level of NOI, but less than 85% of NOI budget goal
    30 %     70 %

With respect to the Company Individual Objective Component, each Participant
will develop with his or her supervisor specific goals and objectives to be
achieved by the Participant during the Company’s fiscal year ending March 31,
2008. Such goals and objectives should be documented in a manner acceptable to
the Company’s President, in his or her sole discretion, either at the beginning
of the fiscal year, the date upon which the Participant becomes eligible to
participate in the Program, the date upon which such Participant’s position with
the Company changes, or such other date as selected by the Company’s President,
in his or her sole discretion. At the end of the Company’s fiscal year ending
March 31, 2008, the level of each Participant’s achievements of his or her goals
and objectives will be determined by the applicable Participant’s supervisor, in
his or her sole discretion, and submitted to the Company’s President for review
and approval, in his or her sole discretion. With respect to Participants who
are executive officers of CSS or who have annual base salaries in excess of
$175,000, the Committee, in its sole discretion, will review and approve,
disapprove or modify the Company’s determination as to each such Participant’s
level of achievement of his or her goals and objectives. The Program is not
intended to duplicate the Company’s merit salary review process, and a
Participant’s Company Individual Objective Component ratings may vary from his
or her merit salary review performance rating.

CSS Component

If CSS achieves at least a minimum level of EPS, as determined by the Committee
in its sole discretion, then the Participant is eligible to receive the CSS
Component, which will be adjusted for CSS’ actual level of EPS achievement
compared to the targeted EPS. If a minimum level of EPS is not achieved, no
portion of the Target Index Amount allocated to EPS will be paid. The amount, if
any, attributable to the CSS Component will be adjusted based upon CSS’ actual
level of EPS achievement compared to targeted EPS.

3

 

 

3